Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I (Claims 1-14 and 25) drawn to 
i.	1. A method comprising: receiving an unknown vector comprising a data structure populated with unknown features describing a user; … (G06N5/04).
ii.        25. A non-transitory computer readable medium: receiving an unknown vector comprising a data structure populated with unknown features describing a user, … (G06N5/04). 

Group II (Claims 15-24) drawn to 
11. A system comprising: a repository storing: training data, wherein the training data comprises a plurality of features arranged as a first vector for input into a primary machine learning model (MLM) and a supervisory MLM, the plurality of features corresponding to information describing a plurality of users; and … (G06N20/00).
3.	The inventions are each distinct from the other because of the following reasons:

SUBCOMBINATIONS USABLE TOGETHER

4.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
5.	In the instant case, subcombination I has separate utility such as Group I (Claim 1) discloses “1. A method comprising: receiving data, the data comprising: an unknown vector comprising a data structure populated with unknown features describing a first user; a score predicted by a primary machine learning model (MLM) trained using a prediction data set, wherein the score represents a prediction regarding the first user, wherein the prediction data set comprises the unknown vector stripped of a biased data set comprising markers set that directly indicate that the first user belongs to a cohort against which bias is to be avoided; and a prediction whether the first user belongs to the cohort, the prediction made by a supervisory MLM trained using the prediction data set; hashing a plurality of information types used by the primary MLM and the supervisory MLM to produce a first hashed data, the plurality of information types comprising at least the unknown vector, the score, and the prediction; combining the first hash and a schema to produce a compliance document; hashing the compliance document to produce a second hashed data; and storing the second hashed data in a blockchain”. Subcombination II has separate utility such as Group II (Claim 15) discloses “15. A system comprising: a repository storing: training data, wherein the training data comprises a plurality of features arranged as a first vector for input into a primary machine learning model (MLM) and a supervisory MLM, the plurality of features corresponding to information describing a plurality of users; and a biased data set, wherein the biased data set comprises a subset of the plurality of features belonging to a cohort against which bias is to be avoided, the subset of the plurality of features comprising markers useable by the primary MLM to make a prediction of credit worthiness, of a first user of the plurality of users who belongs to the cohort, on a basis of bias against the cohort; a compliance report indicating a measure of bias against the cohort with respect to the first user; a hash utility comprising functionality configured to hash the first vector, the modified training data, and a schema into a compliance document, and further configured to hash the compliance document into a hashed compliance document; and a blockchain storing the hashed compliance document.”
6.	See MPEP §806.05(d).
7.	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
8.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: there is an examination burden as features in each group are likely to be found in different and separate classes and subclasses.
9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
10.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
11.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193